While the court is in accord with the expressed desire cf the applicant to facilitate the casting of the votes, and the canvass thereof, we think we should not, on the eve of a general election, assume to establish new election districts not established by the municipal authorities as required by the Election Law1. No election officials have been appointed to act in such new districts. The machinery for conducting the election in such new districts is not in existence. The right of challenge would practically be nullified. Under the existing law the right of the elector to cast his ballot is preserved, so that if he be present at his polling place before the hour fixed for the closing of the polls his ballot must be received. The court wras without authority to create new election districts at the time this application was presented. It follows that the order appealed from is reversed, and the motion denied, without costs. Kelly, P. J., Rich, Jaycox, Manning and Kapper, JJ., concur.